DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed on 10-23-2020. As directed, claims 1-27 are presently pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
-Reference numerals 12, 20, 22, 24, 28, and 30 shown in Figure 4  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-10, and 17-22 are objected to because of the following informalities:  
Each of these claims neglects to add a comma (,) following the preamble of the claim. Examiner suggests adding a comma prior to the wherein clause of each of these claim (e.g. for claim 2, amend line 1 to read “the device of claim 1, wherein”).  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Line 2 recites “the inner and outer walls” which Examiner suggests replacing with “the inner wall and the outer wall” for clarity.  
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 2 does not contain a period (.) at the end of the claim. Examiner suggests adding a period for clarity.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-In line 5, the acronym “MMAD” is not preceded by its non-abbreviated version. Examiner suggests writing out the phrase “mass median aerodynamic diameter” followed by the acronym “MMAD” in parentheses for clarity.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
-Line 2 recites “the inner and outer walls” which Examiner suggests replacing with “the inner wall and the outer wall” for clarity.  
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
-Line 1 recites “according to claims 16” which Examiner suggests replacing with “according to claim 16” for clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-A “breath-actuation element” in claim 26 which is interpreted relative to paragraph 71 of the Specification to include devices capable of controlling the timing of aerosol delivery relative to user inhalation.
-A “dose counting/logging device” in claim 27 which is interpreted relative to paragraphs 71 and 122 of the Specification to include elements capable of tracking inhaled doses.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the airway housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as the previously recited “housing” in line 2.
Claims 2-15 are rejected by virtue of their dependence on claim 1.
Claim 2 recites the limitation "the inner wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as “an inner wall”.
Claims 3-4 are rejected by virtue of their dependence on claim 2.
Regarding claim 4, the use of backslashes in the phrase "stainless steel/copper/copper/stainless steel" renders the claim indefinite because it is unclear whether the limitation requires one of a stainless steel or copper, requires each of stainless steel and copper, requires a particular arrangement of two stacked layer (i.e. copper followed by stainless steel, or stainless steel followed by copper), or requires a particular arrangement of four stacked layers (i.e. stainless steel, then copper, an additional copper layer, and then stainless steel). This results from the use of a backslash (/) between claim elements, the broadest reasonable interpretation of which is to designate and/or. Put differently, because each backslash between claim elements can be either interpreted as “and”, or as “or”, there are numerous interpretations that can be applied to the language “stainless steel/copper/copper/stainless steel”. For the purposes of examination, the limitation will be interpreted to require at least one of stainless steel or copper until the claim language is clarified.
Claim 6 recites the limitation "the default airway" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as the previously recited “airway” in line 2 of claim 1.
The term “essentially” in claim 11 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of this term, it is unclear whether the claim requires the aerosol to be completely free from solvents, propellants, or excipients, or if this is not required, it is not clear what quantity of solvents, propellants, or excipients would be considered acceptable to encompass the claim term “essentially pure drug free of” the solvents, propellants, or excipients. For the purposes of examination, the claim will be interpreted to refer to a drug completely free from solvents, propellants, and excipients.
Claims 13 and 15 are rejected by virtue of their dependence on claim 11.
Claim 16 recites the limitation "the patient" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as “a patient”.
Claims 17-24 are rejected by virtue of their dependence on claim 16.
Claim 16 recites the limitation "the airway" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as “an airway”.
Claims 17-24 are rejected by virtue of their dependence on claim 16.
Claim 17 recites the limitation "the inner wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as “an inner wall”.
Claims 18-19 are rejected by virtue of their dependence on claim 17.
Regarding claim 19, the use of backslashes in the phrase "stainless steel/copper/copper/stainless steel" renders the claim indefinite because it is unclear whether the limitation requires one of a stainless steel or copper, requires each of stainless steel and copper, requires a particular arrangement of two stacked layer (i.e. copper followed by stainless steel, or stainless steel followed by copper), or requires a particular arrangement of four stacked layers (i.e. stainless steel, then copper, an additional copper layer, and then stainless steel). This results from the use of a backslash (/) between claim elements, the broadest reasonable interpretation of which is to designate and/or. Put differently, because each backslash between claim elements can be either interpreted as “and”, or as “or”, there are numerous interpretations that can be applied to the language “stainless steel/copper/copper/stainless steel”. For the purposes of examination, the limitation will be interpreted to require at least one of stainless steel or copper until the claim language is clarified.
Claim 21 recites the limitation "the default airway" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as the previously recited “airway” in line 5 of claim 16.
Claim 24 recites the limitation "the substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted such that the solid support or the alprazolam is heated to the recited temperature
Claim 25 recites the limitation "the airway housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as the previously recited “housing” in line 2.
Claims 26-27 are rejected by virtue of their dependence on claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 8-11, 16-17, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Rubin (WO 2012/026963).
Regarding claim 1, Hale discloses a device (30) for delivering a condensation aerosol (paragraph 290, lines 1-6; Fig. 2A) comprising alprazolam (paragraph 315, lines 1-4), wherein the device (30) comprises a housing (32) (paragraph 290, lines 1-8) and, an airway (area inside of housing 32) (paragraph 291, lines 1-5; Fig. 2A).
Hale fails to disclose wherein the airway housing comprises antistatic material.  
However, Rubin teaches a device (410) for delivering a condensation aerosol comprising a housing (see Fig. 11 which illustrates a two-part shell of inhaler 410 housing internal components) wherein the airway housing comprises antistatic material (page 38, lines 20-33; page 43, lines 13-24; page 44, lines 22-29; Figs. 9-11). Rubin further teaches that the anti-static material serves to shield itself and internal components of the device from aerosol deposition (page 44, lines 22-29). Additionally, Rubin teaches that the inhaler can be used to deliver alprazolam (claim 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale to further construct the housing to include an anti-static material, as taught by Rubin, in order to shield itself and internal components of the device from aerosol deposition.
Regarding claim 2, Hale in view of Rubin disclose the device of claim 1, as discussed above.
Modified Hale further discloses wherein the antistatic material is coated on the inner wall of the airway (Hale: area inside of housing 32 modified to be anti-static as taught by Rubin) (Rubin: page 44, lines 22-29; Fig. 11).  
Regarding claim 8, Hale in view of Rubin disclose the device of claim 1, as discussed above.
Hale further discloses wherein the device (30) comprises an alprazolam film that is coated on a solid support (40) (paragraph 274, lines 1-4; paragraph 290, lines 1-6; paragraph 291, lines 1-6; paragraph 315, lines 1-4).  
Regarding claim 9, Hale in view of Rubin disclose the device of claim 8, as discussed above.
Hale further discloses wherein the solid support (40) is selected from metal foils, smooth metal surfaces and non-porous ceramics (paragraph 269, lines 5-7).  
Regarding claim 10, Hale in view of Rubin disclose the device of claim 1, as discussed above.
Hale further discloses wherein the alprazolam aerosol is free of solvents and propellants (paragraph 54, lines 1-4; paragraph 106, lines 1-5; paragraph 255, lines 1-10).  
Regarding claim 11, Hale in view of Rubin disclose the device of claim 10, as discussed above.
Hale further discloses wherein the alprazolam aerosol is essentially pure drug free of any solvents, propellants or excipients (paragraph 54, lines 1-4; paragraph 106, lines 1-5; paragraph 255, lines 1-10; paragraph 315, lines 1-4).  
Regarding claim 16, Hale discloses a method for producing drug condensation aerosol comprising alprazolam to the patient by inhalation in a drug delivery device (30) (paragraph 290, lines 1-6; Fig. 2A; paragraph 315, lines 1-4), 
wherein the condensation aerosol is formed by heating a thin layer containing alprazolam, on a solid support (40), to produce a vapor of the drug (paragraph 274, lines 1-4; paragraph 290, lines 1-6; paragraph 291, lines 1-6; paragraph 315, lines 1-4), and condensing the vapor to form a condensation aerosol characterized by less than 10% drug degradation products of alprazolam by weight, and an MMAD of less than 5 microns (paragraph 255, lines 1-12; paragraph 290, lines 1-6; paragraph 291, lines 1-6). 
Hale fails to disclose wherein the airway housing comprises antistatic material.  
However, Rubin teaches a device (410) for delivering a condensation aerosol comprising a housing (see Fig. 11 which illustrates a two-part shell of inhaler 410 housing internal components) wherein the airway housing comprises antistatic material (page 38, lines 20-33; page 43, lines 13-24; page 44, lines 22-29; Figs. 9-11). Rubin further teaches that the anti-static material serves to shield itself and internal components of the device from aerosol deposition (page 44, lines 22-29). Additionally, Rubin teaches that the inhaler can be used to deliver alprazolam (claim 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale to further construct the housing to include an anti-static material, as taught by Rubin, in order to shield itself and internal components of the device from aerosol deposition.
Regarding claim 17, Hale in view of Rubin disclose the method of claim 16, as discussed above.
Modified Hale further discloses wherein the antistatic material is coated on the inner wall of the airway (Hale: area inside of housing 32 modified to be anti-static as taught by Rubin) (Rubin: page 44, lines 22-29; Fig. 11).  
Regarding claim 24, Hale in view of Rubin disclose the method of claim 16, as discussed above.
Hale further discloses wherein the condensation aerosol is formed by heating said solid support (40) on which the thin layer of alprazolam is placed to a temperature of the substrate of at least about 300°C (paragraph 279, lines 1-12; paragraph 315, lines 1-4).  
Regarding claim 25, Hale discloses a kit comprising a hand-held device (30) for delivering a condensation aerosol comprising at least one dose of alprazolam wherein the device (30) comprises a housing (32) and, an airway (area inside of housing 32) (paragraph 290, lines 1-6; paragraph 315, lines 1-4; paragraph 347, lines 1-5 and 12-15; Fig. 2A).
Hale fails to disclose wherein the airway housing comprises antistatic material.  
However, Rubin teaches a device (410) for delivering a condensation aerosol comprising a housing (see Fig. 11 which illustrates a two-part shell of inhaler 410 housing internal components) wherein the airway housing comprises antistatic material (page 38, lines 20-33; page 43, lines 13-24; page 44, lines 22-29; Figs. 9-11). Rubin further teaches that the anti-static material serves to shield itself and internal components of the device from aerosol deposition (page 44, lines 22-29). Additionally, Rubin teaches that the inhaler can be used to deliver alprazolam (claim 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale to further construct the housing to include an anti-static material, as taught by Rubin, in order to shield itself and internal components of the device from aerosol deposition.
Regarding claim 26, Hale in view of Rubin disclose the kit of claim 25, as discussed above.
Hale further discloses wherein the device (30) further comprises a breath-actuation element (paragraph 288, lines 1-6; paragraph 347, lines 12-15).  
Regarding claim 27, Hale in view of Rubin disclose the kit of claim 25, as discussed above.
Currently modified Hale fails to disclose wherein the device further comprises a dose counting/logging device.
	However, Rubin further teaches the inhaler device (410) further comprising a dose counting/logging device in order to store information related to the usage of the device (page 41, lines 16-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale to further include a dose counting/logging device, as taught by Rubin, in order to store information related to the usage of the device.
Claims 3-5, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Rubin (WO 2012/026963), as applied to claims 2 and 17 above, in further view of Geiger (US 2008/0210225).
Regarding claim 3, Hale in view of Rubin disclose the device of claim 2, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of metallized airways, wherein the inner wall of the airway is coated with conductive metals.  
However, Geiger teaches an antistatic spacer consisting of a chamber (22) wherein an inner wall of the chamber (22) is formed of an antistatic material (60) (paragraph 59, lines 1-8; paragraph 75, lines 1-4; Figs. 1 and 11), and further that the antistatic material comprises conductive metals (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). Geiger further teaches that the antistatic material (60) ensures that condensation and attraction of the inhalant does not occur (paragraph 59, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antistatic material of the housing of the device disclosed by modified Hale with Geiger’s teaching of an antistatic conductive metal on the inner wall of the device in order to achieve the same result, discussed by Rubin, of ensuring that the inner wall does not promote condensation or attraction of the inhalant on the inner wall (see MPEP 2143 I.B.).
Regarding claim 4, Hale in view of Rubin and Geiger disclose the device of claim 3, as discussed above.
Modified Hale further discloses wherein the conductive metals comprise stainless steel/copper/copper/stainless steel (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a conductive metal as the antistatic material because the conductive metals outlined above appear in the middle of the table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to choose from (see “The Triboelectric Series” and paragraph 106 which discloses that materials in the middle of the table should be selected), and therefore a prima facie case of obviousness exists (see MPEP 2143.I.E). 
Regarding claim 5, Hale in view of Rubin disclose the device of claim 1, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of a metallic tape applied to the inner and outer walls of the airway.  
However, Geiger teaches an antistatic material (60) comprised of a metallic tape applied to the inner wall of an airway (claim 1, lines 6-9: tubular body has an antistatic layer adhered to the inner surface; see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”; conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table) and an outer wall of the airway (22) (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device), in order to intensify the antistatic attributes of the airway (paragraph 76, lines 3-7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antistatic material of the housing of the device disclosed by modified Hale with Geiger’s teaching of an antistatic conductive metal on the inner wall of the device in order to achieve the same result, discussed by Rubin, of ensuring that the inner wall does not promote condensation or attraction of the inhalant on the inner wall (see MPEP 2143 I.B.), and for further intensifying the antistatic attributes of the device.
Regarding claim 18, Hale in view of Rubin disclose the method of claim 17, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of metallized airways, wherein the inner wall of the airway is coated with conductive metals.  
However, Geiger teaches an antistatic spacer consisting of a chamber (22) wherein an inner wall of the chamber (22) is formed of an antistatic material (60) (paragraph 59, lines 1-8; paragraph 75, lines 1-4; Figs. 1 and 11), and further that the antistatic material comprises conductive metals (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). Geiger further teaches that the antistatic material (60) ensures that condensation and attraction of the inhalant does not occur (paragraph 59, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antistatic material of the housing of the device disclosed by modified Hale with Geiger’s teaching of an antistatic conductive metal on the inner wall of the device in order to achieve the same result, discussed by Rubin, of ensuring that the inner wall does not promote condensation or attraction of the inhalant on the inner wall (see MPEP 2143 I.B.), and for further intensifying the antistatic attributes of the device.
Regarding claim 19, Hale in view of Rubin and Geiger disclose the method of claim 18, as discussed above.
Modified Hale further discloses wherein the conductive metals comprise stainless steel/copper/copper/stainless steel.  
Modified Hale further discloses wherein the conductive metals comprise stainless steel/copper/copper/stainless steel (see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”). In the table, conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table).  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a conductive metal as the antistatic material because the conductive metals outlined above appear in the middle of the table, which Geiger indicates leads to a reasonable expectation of success in the application of antistatic materials (see paragraph 106), and further, Geiger identifies only a finite number of material options to choose from (see “The Triboelectric Series” and paragraph 106 which discloses that materials in the middle of the table should be selected), and therefore a prima facie case of obviousness exists (see MPEP 2143.I.E). 
Regarding claim 20, Hale in view of Rubin disclose the method of claim 16, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of a metallic tape applied to the inner and outer walls of the airway.  
However, Geiger teaches an antistatic material (60) comprised of a metallic tape applied to the inner wall of an airway (claim 1, lines 6-9: tubular body has an antistatic layer adhered to the inner surface; see table “The Triboelectric Series”; paragraph 106: “important to antistatics is the middle of the list where materials that don’t show a strong tendency to behave either way”; conductive metals such as lead, aluminum, steel, nickel, copper, silver and brass appear in the middle of the table with weaker tendencies towards a positive or negative charge than materials at the far extremes of the table) and an outer wall of the airway (22) (paragraph 76, lines 3-7: Geiger indicates that the cover layer 54 which is the outer wall of the chamber 22, have similar electrical and physical qualities as the antistatic layer 60 for the purpose of intensifying the antistatic attributes of the device), in order to intensify the antistatic attributes of the airway (paragraph 76, lines 3-7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antistatic material of the housing of the device disclosed by modified Hale with Geiger’s teaching of an antistatic conductive metal on the inner wall of the device in order to achieve the same result, discussed by Rubin, of ensuring that the inner wall does not promote condensation or attraction of the inhalant on the inner wall (see MPEP 2143 I.B.), and for further intensifying the antistatic attributes of the device.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Rubin (WO 2012/026963), as applied to claims 1 and 16 above, in further view of O’Callaghan (WO 93/11817).
Regarding claim 6, Hale in view of Rubin disclose the device of claim 1, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of an antistatic spray applied on the default airway.  
However, O’Callaghan teaches that an antistatic material applied to an airway (9) that is comprised of an antistatic spray in order to reduce the tendency for particles to deposit on the airway (abstract, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic spray on the device airway of the device disclosed by modified Hale, as taught by O’Callaghan, to achieve the same result as indicated by Rubin to reduce particle deposition on the interior of the device (see MPEP 2143.I.B.).
Regarding claim 21, Hale in view of Rubin disclose the method of claim 16, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of an antistatic spray applied on the default airway.  
However, O’Callaghan teaches that an antistatic material applied to the airway (9) is comprised of an antistatic spray in order to reduce the tendency for particles to deposit on the airway (abstract, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic spray on the device airway of the device disclosed by modified Hale, as taught by O’Callaghan, to achieve the same result as indicated by Rubin to reduce particle deposition on the interior of the device (see MPEP 2143.I.B.).
Claims 7, 12-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2007/0122353) in view of Rubin (WO 2012/026963), as applied to claims 1 and 16 above, in further view of Steelman (US 2013/0276781).
Regarding claim 7, Hale in view of Rubin disclose the device of claim 1, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of antistatic plastics applied as airway materials.  
However, Steelman teaches an inhalation device (abstract, liens 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic plastic for the device airway of the device disclosed by modified Hale, as taught by Steelman, in order to achieve the same result as indicated by Rubin to reduce particle deposition on the interior of the device via an anti-static material (see MPEP 2143.I.B.).
Regarding claim 12, Hale in view of Rubin and Steelman disclose the device of claim 7, as discussed above.
Modified Hale further discloses wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (Steelman: paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq overlaps the claimed range of 1E9 ohm/sq and 1E11 ohm/sq. In the case where the range in the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range overlapping the claimed range.
Regarding claim 13, Hale in view of Rubin disclose the device of claim 11, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is an antistatic plastic with a surface resistivity of between about 1E9 ohm/sq and about 1E11 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, lines 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq overlaps the claimed range of 1E9 ohm/sq and 1E11 ohm/sq. In the case where the range in the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range overlapping the claimed range.
Regarding claim 14, Hale in view of Rubin and Steelman disclose the device of claim 7, as discussed above.
Modified Hale further discloses wherein the antistatic material is an antistatic plastic with a surface resistivity between 1E9 ohm/sq and 1E12 ohm/sq (Steelman: paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq the claimed value of 1E11 ohm/sq lies within the range disclosed by the prior art. In the case where the range in the prior art includes the claimed value, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range encompassing the claimed value.
Regarding claim 15, Hale in view of Rubin disclose the device of claim 11, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is an antistatic plastic with a surface resistivity of about 1E11 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, liens 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq the claimed value of 1E11 ohm/sq lies within the range disclosed by the prior art. In the case where the range in the prior art includes the claimed value, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range encompassing the claimed value.
Regarding claim 22, Hale in view of Rubin disclose the method of claim 16, as discussed above.
Modified Hale fails to disclose wherein the antistatic material is comprised of antistatic plastics applied as airway materials.  
However, Steelman teaches an inhalation device (abstract, liens 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an antistatic plastic for the device airway of the device disclosed by modified Hale, as taught by Steelman, in order to achieve the same result as indicated by Rubin to reduce particle deposition on the interior of the device via an anti-static material (see MPEP 2143.I.B.).
Regarding claim 23, Hale in view of Rubin and Steelman disclose the method of claim 22, as discussed above.
Modified Hale further discloses wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (Steelman: paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq overlaps the claimed range of 1E9 ohm/sq and 1E11 ohm/sq. In the case where the range in the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range overlapping the claimed range.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 16-22, and 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,511,054 to Myers. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.
Regarding claim 1, Myers discloses a device for delivering a condensation aerosol comprising alprazolam (claim 1, lines 1-5), 
wherein the device comprises a housing and (claim 1, line 5), 
an airway (claim 1, line 5), 
wherein the airway housing comprises antistatic material (claim 1, lines 5-6).  
Regarding claim 2, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the antistatic material is coated on the inner wall of the airway (claim 2, lines 1-2).  
Regarding claim 3, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the antistatic material is comprised of metallized airways, wherein the inner wall of the airway is coated with conductive metals (claim 3, lines 1-4).  
Regarding claim 4, Myers discloses the device of claim 3, as discussed above.
Myers further discloses wherein the conductive metals comprise stainless steel/copper/copper/stainless steel (claim 4, lines 1-3).  
Regarding claim 5, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the antistatic material is comprised of a metallic tape applied to the inner and outer walls of the airway (claim 5, lines 1-3).  
Regarding claim 6, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the antistatic material is comprised of an antistatic spray applied on the default airway (claim 6, lines 1-3).  
Regarding claim 7, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the antistatic material is comprised of antistatic plastics applied as airway materials (claim 7, lines 1-3).  
Regarding claim 8, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the device comprises an alprazolam film that is coated on a solid support (claim 1, lines 3-5).
Regarding claim 10, Myers discloses the device of claim 1, as discussed above.
Myers further discloses wherein the alprazolam aerosol is free of solvents and propellants (claim 1, lines 14-16).  
Regarding claim 11, Myers discloses the device of claim 10, as discussed above.
Myers further discloses wherein the alprazolam aerosol is essentially pure drug free of any solvents, propellants or excipients (claim 1, lines 14-16).  
Regarding claim 16, Myers discloses a method for producing drug condensation aerosol comprising alprazolam to the patient by inhalation in a drug delivery device (claim 9, lines 1-5), 
wherein the condensation aerosol is formed by heating a thin layer containing alprazolam, on a solid support, to produce a vapor of the drug (claim 9, lines 1-5), 
and condensing the vapor to form a condensation aerosol characterized by less than 10% drug degradation products of alprazolam by weight, and an MMAD of less than 5 microns (claim 9, lines 10-13); 
wherein the airway in the drug delivery device comprises an antistatic material (claim 9, lines 16-17).  
Regarding claim 17, Myers discloses the method of claim 16, as discussed above.
Myers further disclose wherein the antistatic material is coated on the inner wall of the airway (claim 10, lines 1-2).  
Regarding claim 18, Myers discloses the method of claim 17, as discussed above.
Myers further discloses wherein the antistatic material is comprised of metallized airways, wherein the inner wall of the airway is coated with conductive metals (claim 11, lines 1-3).  
Regarding claim 19, Myers discloses the method of claim 18, as discussed above.
Myers further discloses wherein the conductive metals comprise stainless steel/copper/copper/stainless steel (claim 12, lines 1-3).  
Regarding claim 20, Myers discloses the method of claim 16, as discussed above.
Myers further discloses wherein the antistatic material is comprised of a metallic tape applied to the inner and outer walls of the airway (claim 13, lines 1-3).  
Regarding claim 21, Myers discloses the method of claim 16, as discussed above.
Myers further discloses wherein the antistatic material is comprised of an antistatic spray applied on the default airway (claim 14, lines 1-3).  
Regarding claim 22, Myers discloses the method of claim 16, as discussed above.
Myers further discloses wherein the antistatic material is comprised of antistatic plastics applied as airway materials (claim 15, lines 1-3).  
Regarding claim 24, Myers discloses the method of claim 16, as discussed above.
Myers further discloses wherein the condensation aerosol is formed by heating said solid support on which the thin layer of alprazolam is placed to a temperature of the substrate of at least about 300°C (claim 9, lines 6-11).  
Claims 9 and 25-26 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,511,054 to Myers in view of Hale (US 2007/0122353).
Regarding claim 9, Myers discloses the device of claim 8, as discussed above.
Myers fails to disclose wherein the solid support is selected from metal foils, smooth metal surfaces and non-porous ceramics.  
However, Hale teaches a device for delivering condensation aerosol (paragraph 290, lines 1-6; Fig. 2A) wherein a solid support (40) is selected from metal foils, smooth metal surfaces and non-porous ceramics because they provide an impermeable surface (paragraph 269, lines 1-7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a solid support for delivering a condensation aerosol made from metal foils, smooth metal surfaces or non-porous ceramics, as taught by Hale, in order to provide a solid support with an impermeable surface.
Regarding claim 25, Myers discloses a device for delivering a condensation aerosol (claim 1, lines 1-2) comprising: 
at least one dose of alprazolam (claim 1, lines 3-5), 
wherein the device comprises a housing, and an airway (claim 1, lines 5-6), 
wherein the airway housing comprises antistatic material (claim 1, lines 5-6).
	Myers fails to disclose that the device is hand-held and is included in a kit.
	However, Hale teaches a hand-held device for condensation aerosol (abstract, lines 1-3; paragraph 347, lines 14-15) that is provided in a kit including at least one dose of a drug, and breath-actuation elements in order to be used by a healthcare provider (paragraph 347, lines 1-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device disclosed by Myers in a hand-held form provided in a kit, as taught by Hale, in order to be used by a healthcare provider for treating a patient.
Regarding claim 26, Myers in view of Hale disclose the kit of claim 25, as discussed above.
	Modified Myers further discloses wherein the device of the kit comprises a breath-actuation element (Hale: paragraph 347, lines 12-14).
Claims 12-15 and 23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,511,054 to Myers in view of Steelman (US 2013/027678).
Regarding claim 12, Myers discloses the device of claim 7, as discussed above.
Myers fails to disclose wherein the surface resistivity of the antistatic plastic is between about 1E9 ohm/sq and about 1E11 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, lines 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq overlaps the claimed range of 1E9 ohm/sq and 1E11 ohm/sq. In the case where the range in the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range overlapping the claimed range.
Regarding claim 13, Myers discloses the device of claim 11, as discussed above.
Myers fails to disclose wherein the antistatic material is an antistatic plastic with a surface resistivity of between about 1E9 ohm/sq and about 1E11 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, lines 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq overlaps the claimed range of 1E9 ohm/sq and 1E11 ohm/sq. In the case where the range in the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range overlapping the claimed range.
Regarding claim 14, Myers discloses the device of claim 7, as discussed above.
Myers fails to disclose wherein the antistatic material is an antistatic plastic with a surface resistivity of about 1El1 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, lines 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq the claimed value of 1E11 ohm/sq lies within the range disclosed by the prior art. In the case where the range in the prior art includes the claimed value, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range encompassing the claimed value.
Regarding claim 15, Myers discloses the device of claim 11, as discussed above.
Myers fails to disclose wherein the antistatic material is an antistatic plastic with a surface resistivity of about 1El1 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, lines 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq the claimed value of 1E11 ohm/sq lies within the range disclosed by the prior art. In the case where the range in the prior art includes the claimed value, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range encompassing the claimed value.
Regarding claim 23, Myers discloses the method of claim 22, as discussed above.
Myers fails to disclose wherein the antistatic plastic has a surface resistivity of between about 1E9 ohm/sq and 1E11 ohm/sq.  
However, Steelman teaches an inhalation device (abstract, lines 1-3; Fig. 1) wherein the antistatic material is comprised of antistatic plastics applied as airway materials wherein the surface resistivity of the antistatic plastic is between 1E9 ohm/sq and 1E12 ohm/sq (paragraph 13, lines 1-5; paragraph 82, lines 1-8).  
The range disclosed by Steelman of 1E9 ohm/sq and 1E12 ohm/sq the claimed value of 1E11 ohm/sq lies within the range disclosed by the prior art. In the case where the range in the prior art includes the claimed value, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an antistatic plastic with a surface resistivity in the range of 1E9 ohm/sq and 1E12 ohm/sq, as taught by Steelman, in order to achieve the desired anti-static properties, such a range encompassing the claimed value.
Claim 27 is rejected on the ground of non-statutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. 11,511,054 to Myers in view of Hale (US 2007/0122353), as applied to claim 25 above, in further view of Rubin (WO 2012/026963).
Regarding claim 27, Myers in view of Hale disclose the kit of claim 25, as discussed above.
	Modified Myers fails to disclose wherein the device further comprises a dose counting/logging device.
	However, Rubin teaches a device for inhalation comprising a dose counting/logging device in order to store information related to the usage of the device (page 41, lines 16-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hale to further include a dose counting/logging device, as taught by Rubin, in order to store information related to the usage of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785